     Case: 3:20-cv-00120-NBB-RP Doc #: 45 Filed: 08/28/20 1 of 13 PageID #: 1828




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

ROY WILMOTH, JR.                                                                 PLAINTIFF

v.                                               CIVIL ACTION NO. 3:20-CV-120-NBB-RP

ALEX M. AZAR, II, in his official
capacity as Secretary of the U.S.
Department of Health and Human Services                                        DEFENDANT


                REPLY IN FURTHER SUPPORT OF MOTION TO DISMISS

          In his Complaint, Roy Wilmoth, Jr. – a Medicare beneficiary and the only plaintiff in

this case – challenges a decision of the Medicare Appeals Council that denied his claim for

the rental of a medical device known as the Optune System, manufactured by Novocure,

Inc., for the period of April 19, 2018 through June 19, 2018. While the Council denied the

claim, it ordered Novocure responsible for the charges. Mr. Wilmoth has no legal liability

for the charges. Nevertheless, Mr. Wilmoth seeks an order for the Court directing the

Secretary of the Department of Health and Human Services to cover the claim. He also

seeks an order requiring the Secretary to find the Optune System is a covered benefit in the

future.

          The Secretary moved to dismiss the Complaint under Federal Rules of Civil

Procedure 12(b)(1) and (6) on grounds that Mr. Wilmoth lacks standing because he has not

suffered an actual injury and his Complaint fails to allege facts that state a cognizable

claim. Docket 42. In opposition, Mr. Wilmoth does not overcome the grounds for dismissal.

Docket 44.

          First, Mr. Wilmoth’s argument that the denial of his statutory right to Medicare

benefits is sufficient to confer standing is inconsistent with Supreme Court precedent. In

Spokeo, Inc. v. Robbins, 136 S.Ct. 1540, 1549 (2016), and more recently in Thole v. U.S.
     Case: 3:20-cv-00120-NBB-RP Doc #: 45 Filed: 08/28/20 2 of 13 PageID #: 1829




Bank N.A., 140 S.Ct. 1615, 1619 (2020), the Supreme Court emphasized that an alleged

violation of a statutory right alone – in the absence of any actual or imminent injury – does

not satisfy Article III’s standing requirement.

       Second, Mr. Wilmoth’s argument that he has suffered an injury because, if the

denial of the subject claim is not reversed, he could be made liable for future claims, have

treatment conditioned on his personal liability, and/or be charged with present knowledge

of the denial, thereby precluding recovery on future claims, is likewise without merit.

Wilmoth does not know if his future claims will be denied; and in fact, he alleges his

subsequent claims have been paid. Docket 33, p. 6-8. Further, the Local Coverage

Determination1 for the Optune System was revised in September 2019 to provide coverage.

AR-052-73. Equating speculative future harm with concrete injury is also inconsistent with

Article III standing.

       Third, Wilmoth fails to state a claim based on a denial of future benefits, as such an

order would bypass the exhaustion requirements in 42 U.S.C. § 405(g). Advisory opinions

on future coverage are not permitted. Heckler v. Ringer, 466 U.S. 602, 621-622 (1984). Mr.

Wilmoth’s Complaint should be dismissed.

1.     Wilmoth Lacks Standing Because the Statutory Right to Medicare Benefits
       – in the Absence of Actual or Imminent Harm – is Insufficient to Satisfy
       Article III’s Standing Requirements
       The Secretary moved to dismiss the Complaint on grounds that the Court lacks

standing because Wilmoth has no financial responsibility for the medical charges at issue,




1LCDs are decisions made a Medicare Administrative Contractor (MAC) on whether to cover a
particular item or service in a MAC’s jurisdiction in accordance with § 1862(a)(1)(A) of the Social
Security Act. See https://www.medicare.gov/claims-appeals/local-coverage-determinations-lcd-
challenge#:~:text=What's%20a%20%22Local%20Coverage%20Determination,of%20the%20Social%20
Security%20Act.


                                           Page 2 of 13
    Case: 3:20-cv-00120-NBB-RP Doc #: 45 Filed: 08/28/20 3 of 13 PageID #: 1830




and any relationship between the subject claim denial and Wilmoth’s financial liability for

any future medical charges is speculative.

       The United States Constitution limits federal court jurisdiction to actual cases or

controversies. Raines v. Byrd, 521 U.S. 811, 818 (1997); Art. III, § 1. Standing to sue is a

doctrine derived from this limitation on judicial power. Spokeo, Inc. v. Robins, 136 S.Ct.

1540, 1547 (2016). The “irreducible constitutional minimum” of standing consists of three

elements: the plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to

the challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

judicial decision. Id., citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).

The plaintiff bears the burden of establishing these elements. Id.

       Wilmoth is unable to satisfy the “irreducible constitutional minimum” of standing by

alleging only the violation of his statutory right to Medicare coverage. In his opposition,

Wilmoth says that, due to the denial of his “Congressionally created entitlement to

Medicare coverage, he has suffered an injury [that] can be addressed by a decision ordering

coverage.” Docket 44, p. 2. Wilmoth’s contention is inconsistent with the cases he cites,

and is inconsistent with Supreme Court precedent. See Spokeo, supra.

       A.      The Cases Relied On by Wilmoth Do Not Stand For the Proposition
               That Standing Can Be Conferred by Congress in the Absence of
               Actual or Imminent Harm
       In opposition, Wilmoth asserts that “Congress may create a statutory right or

entitled the alleged deprivation of which can confer standing to sue even where the plaintiff

would have suffered no judicially congnizable injury in the absence of a statute.” Docket 44,

p. 2. He then cites three Supreme Court cases in support of his contention: Warth v. Seldin,

422 U.S. 490 (1975); Linda R.S. v. Richard D., 410 U.S. 614, 617, n.3 (1973); and Heckler v.

Ringer, 466 U.S. 602, 620 (1984). Docket 44, p. 2.




                                           Page 3 of 13
    Case: 3:20-cv-00120-NBB-RP Doc #: 45 Filed: 08/28/20 4 of 13 PageID #: 1831




       In Warth v. Seldrin, plaintiffs (taxpayers, low-income residents and various

organizations of Rochester, New York) alleged that an adjacent town’s zoning ordinances

violated the Constitution and civil rights laws because they effectively excluded low and

moderate-income persons from living in the town. Id. at 493-495. In affirming the district

court’s dismissal based on a lack of standing, the Supreme Court reasoned: “Congress may

grant an express right of action to persons who otherwise would be barred by prudential

standing rules. Of course, Article III’s requirement remains: the plaintiff still must allege a

distinct and palpable injury to himself . . . .” Id. at 501 (emphasis added). Warth does not,

as Wilmoth says, stand for the proposition that Congress can vitiate Article III’s injury-in-

fact standing requirement.

       Wilmoth also relies on a footnote in Linda R.S. v. Richard D. in support of his

contention that a statutory violation, by itself, is sufficient to satisfy Article III’s standing

requirements. Linda R.S. involved a constitutional challenge to a state criminal statue by

a woman who alleged that, if the statute were declared unconstitutional, she could obtain

child support for her illegitimate child. Linda R.S. v. Richard D., 410 U.S. at 615. The

district court dismissed the case based on a lack of standing. The footnote cited by Wilmoth

is in the middle of a paragraph that notes the confusing state of the law on standing. The

paragraph ends by acknowledging the importance of the actual or imminent injury

requirement for Article III standing: “Although the law of standing has been greatly

changed in the last 10 years, we have steadfastly adhered to the requirement that, at least

in the absence of a statute expressly conferring standing, federal plaintiffs must allege

some threatened or actual injury resulting from the putatively illegal action before a federal

court may assume jurisdiction.” Id. at 617. In the footnote cited by Wilmoth, the Court

noted that “Congress may enact statutes creating legal rights, the invasion of which creates



                                           Page 4 of 13
    Case: 3:20-cv-00120-NBB-RP Doc #: 45 Filed: 08/28/20 5 of 13 PageID #: 1832




standing, even though no injury would exist without the statute.” The Court did not give

examples. Wilmoth emphasizes only a portion of the footnote and takes it out of context. It

cannot be inferred from this single quote that Congress can do away with the requirements

for Article III standing.

       The third Supreme Court case Wilmoth relies on for the proposition that “Medicare

benefits are an entitlement created by Congress, the denial of which confers standing” is

Heckler v. Ringer, 466 U.S. 602 (1984). Docket 44, p. 2. In Heckler, the plaintiffs were

Medicare claimants who were challenging the Secretary’s ruling that the type of surgery

they had undergone was not reasonable and necessary. One of the plaintiffs wanted to

have the surgery but alleged the Secretary’s decision precluded him from doing so and he

therefore sought an injunction requiring the Secretary to declare the surgery was

reasonable and necessary. Id. at 620. The Court interpreted the plaintiff’s claim as

essentially one requesting the payment of future benefits. Id. at 620-621. The Court then

held that Congress clearly foreclosed the possibility of declaratory judgment actions in this

context because they would bypass the exhaustion requirements under the Medicare Act,

which provided that a claim could be filed only after a medical service was provided. Id. at

621. The Court refused to sanction a bypass of the statutory scheme via a judicial advisory

opinion. Id. at 621-622. The Court held that because the plaintiff had not satisfied the

non-waivable exhaustion requirements in § 405(g), the federal courts lacked jurisdiction

over the claim. Id. at 626-627. Heckler v. Ringer does not support Wilmoth’s argument

that the Medicare Act’s authorization for a dissatisfied beneficiary to sue in federal court, in

the absence of actual injury, is sufficient to confer standing.




                                          Page 5 of 13
    Case: 3:20-cv-00120-NBB-RP Doc #: 45 Filed: 08/28/20 6 of 13 PageID #: 1833




       B.     In Cases After Those Cited by Wilmoth, the Supreme Court Has
              Clarified That a Statutory Violation, On Its Own, Is Insufficient to
              Satisfy Article III’s Standing Requirements

       In 2009, the Supreme Court held that the “deprivation of a procedural right without

some concrete interest that is affected by the deprivation … is insufficient to create Article

III standing.” Summers v. Earth Island Institute, 555 U.S. 488, 498 (2009). The Court

further noted that “Congress’ role in identifying and elevating intangible harms does not

mean that a plaintiff automatically satisfies the injury-in-fact requirement whenever a

statute grants a person a statutory right and purports to authorize that person to sue to

vindicate that right. Article III standing requires a concrete injury even in the context of a

statutory violation.” Id.

       In 2016, the Supreme Court made clear that Article III standing is a constitutional

minimum that “requires a concrete injury even in the context of a statutory violation.”

Spokeo, Inc. v. Robbins, 136 S.Ct. 1540, 1549 (2016). In Spokeo, the plaintiff alleged that

the operator of a website known as a “people search engine” violated the Fair Credit

Reporting Act because search results reported inaccurate information about him. Id. at

1546. The district court dismissed the complaint because plaintiff had not alleged an

injury-in-fact. Id. The Ninth Circuit reversed, finding that Spokeo had violated plaintiff’s

statutory rights and that plaintiff had a personalized interest in the handling of his credit

information. Id. at 1545-1546. The Supreme Court held that the Ninth Circuit’s analysis

was incomplete because it focused on particularity and overlooked concreteness. Id. While

noting that it is possible for an intangible injury to satisfy the injury-in-fact requirement for

standing, the Court made clear that Congress cannot abrogate the injury-in-fact component

of standing: “Congress cannot erase Article III’s standing requirements by statutorily

granting the right to sue to a plaintiff who would otherwise not have standing.” Id. at 1548.



                                          Page 6 of 13
    Case: 3:20-cv-00120-NBB-RP Doc #: 45 Filed: 08/28/20 7 of 13 PageID #: 1834




       More recently, in Thole v. U.S. Bank N.A., 140 S.Ct. 1615, 1619 (2020), the Supreme

Court reiterated that a statutory violation, in the absence of an actual or imminent injury,

cannot satisfy Article III standing requirements. The plaintiffs in Thole were participants

in a defined benefit retirement plan who alleged the defendants mismanaged the plan and

who sought an order requiring them to reimburse the plan for its losses caused by their

malfeasance. The Court noted plaintiffs had received all the retirement benefits they were

entitled to so far, and because they were legally and contractually entitled to receive their

benefits for the rest of their lives regardless of the value of the plan or the good or bad

investment decision of the plan’s fiduciaries, they were not likely to suffer a reduction of

their benefits in the future. Id. at 1618. Plaintiffs argued that they had standing because

ERISA gives participants (and others) a cause of action to sue for restoration of plan losses

and other equitable relief. Id. at 1620. But the Court found this was insufficient to confer

standing because plaintiffs had not suffered a concrete injury. Id. at 1619-1620, citing

Spokeo, supra, 136 S. Ct. at 1549, and Raines, supra, 521 U.S. at 820, n.3. The Court

further held that an interest in attorney fees does not create Article III standing where

none exists on the underlying merits. Id.

       C.      The District Court Cases Cited By Wilmoth Should Not Be Followed
               Because They Were Issued Before, and Are Contrary To, Controlling
               Supreme Court Precedent

       In his opposition, Wilmoth says that “[m]ultiple courts have rejected the notion that

economic injury is a requirement for standing in Medicare claim denial cases,” citing cases

from Vermont, New Hampshire, and New Mexico issued between 1986 and 2015. Docket

44, p. 2. These cases are either distinguishable or are no longer good law in light of Spokeo

and Thole.




                                          Page 7 of 13
    Case: 3:20-cv-00120-NBB-RP Doc #: 45 Filed: 08/28/20 8 of 13 PageID #: 1835




       The most recent district court cased cited by Wilmoth is Ryan v. Burwell, 2015 WL

4545806 (D. Vt. July 27, 2015). In this case, the plaintiffs were dual eligible for Medicare

and Medicaid, and Medicaid paid the claims after Medicare denied them. Id. at 6.

Plaintiffs filed suit for an order requiring the Secretary to cover the claims. The Secretary

moved to dismiss, asserting plaintiffs’ lack of standing based on their lack of injury in light

of Medicaid’s payment of the claims. Id. at 4. The court found that, while Medicaid paid

the claims, under Medicaid’s rules, the plaintiffs were still at risk of co-payments and

recoupment of costs under Medicaid-specific rules for which there was no Medicare

counterpart. Id. at 2. As a result, the court found that plaintiffs had standing because they

faced a risk of economic liability even though Medicaid had paid the claims. Id. The court

also noted that plaintiffs were seeking to protect a right to coverage that is theirs by

statute. Id. at 5. The other district court cases cited by plaintiff employed similar facts

and/or reasoning.

       Ryan is distinguishable because payment of the plaintiffs’ claims did not absolve

their legal liability for the medical costs. In contrast, in the present case, Wilmoth has not

articulated any actual or imminent harm resulting from the Council’s order requiring

Novocure to assume the costs. Novocure has no recoupment rights against Wilmoth for the

subject claim. To the extent Ryan is interpreted as standing for the proposition that the

Medicare Act authorizes suit in the absence of actual or imminent injury, it is contrary to

the Supreme Court’s holdings in Spokeo and Thole.

       The district court cases cited by Wilmoth are also factually distinguishable as none

of them involved the unique combination of circumstances present in this case, i.e., none of

these four cases involved the combination of (1) a beneficiary who was relieved of financial

responsibility for the denied claims on appeal because the supplier had not issued an



                                          Page 8 of 13
    Case: 3:20-cv-00120-NBB-RP Doc #: 45 Filed: 08/28/20 9 of 13 PageID #: 1836




advance beneficiary notice (ABN)2; (2) where the non-coverage LCD then applicable to the

denied claims on appeal was later amended; (3) there were no claim denials after the claim

at issue; and (4) where the supplier bore sole financial responsibility for the denied claims

on appeal. Id.

        Moreover, other district courts have held that a plaintiff whose treatment costs were

paid by a third party has not established standing. Pehoviack v. Azar, 20-cv-661 (C.D. Cal.,

Docket 22); Hull v. Burwell, 66 F.Supp.3d 278, 282 (D. Conn. 2014) (no injury-in-fact

arising from Medicaid paying benefits rather than Medicare); and Estate of Lake v.

Secretary of HHS, 1989 WL 200974 (D.N.H. Oct. 27, 1989) (because health care supplier

was liable for costs, plaintiff lacked standing to sue for Medicare reimbursements).

        D.      Wilmoth Has Not Alleged an Actual Injury

        Wilmoth has not alleged that he suffered actual harm, nor can he because the final

decision of the Medicare Appeals Council ordered Novocure, Inc. – not Wilmoth – to pay the

costs of the subject claim. Docket 41-1, p. 8. Win or lose this case, Wilmoth will not bear

any liability for the subject medical treatment he received in 2018. Wilmoth does not

dispute this in his opposition.

        Further, Wilmoth has not alleged that he has had any claims denied since the claim

at issue in this case. In fact, Wilmoth alleges that his subsequent claims have been

granted. Docket 33, pp. 6-8. Thus, Wilmoth has not alleged an actual injury.

        E.      Wilmoth Has Not Alleged a Non-Speculative, Imminent Injury

        In addition to failing to allege injury, Wilmoth does not allege any imminent harm

sufficient to satisfy Article III standing requirements. Plaintiff asserts that if his claim



2See Docket 44, p. 5: “An ABN is a document putting the beneficiary on notice that the claim may
not be paid (or paid in full) by Medicare and that, if so, that the beneficiary is personally liable for
any amount not paid.”

                                               Page 9 of 13
   Case: 3:20-cv-00120-NBB-RP Doc #: 45 Filed: 08/28/20 10 of 13 PageID #: 1837




denial is not reversed, he might be held personally liable for future claims under either 42

U.S.C. § 1395pp or an ABN issued by Novocure. Docket 44, p. 4-5.

       Equating speculative future harm with concrete injury is inconsistent with Article

III standing. The alleged “injury must be certainly impending to constitute injury in fact …

allegations of possible future injury are not sufficient.” Clapper v. Amnest Intern. USA, 568

U.S. 398, 409 (2013), citing Whitmore v. Arkansas, 495 U.S. 149, 158 (1990), see also Texas

v. United States, 787 F.3d 733 (5th Cir. 2015).

       Wilmoth does not know if his claims will be denied in the future, if a future ALJ will

choose to ignore the revised LCD, or if Novocure will give him an advance beneficiary notice

that would shift payment obligations for future treatments for him. See Hull, supra, 66

F.Supp.3d at 283. In fact, Wilmoth alleges injuries that are contingent on the actions of

third parties. Docket 44, p 3-5. Because Wilmoth’s liability is dependent on not one, but a

chain of decisions made by different actors, his alleged future harms are an “exercise in the

conceivable,” but do not show a “factual showing of perceptible harm” sufficient for Article

III standing. Lujan, supra, 504 U.S. at 566. The recent change in the LCD even further

attenuates the potential for Wilmoth’s future liability for TTFT. The LCD was revised in

September 2019 to include coverage for TTFT. AR-052-73. The Council’s decision makes

clear that ALJs should give deference to the LCD. AR-004.

       Even assuming that a claim denial were impending, which it is not, section 1395pp

does not afford Plaintiff standing. Section 1395pp(b) states that “in the case of comparable

situations arising thereafter with respect to such individual, [she] shall, by reason of such

notice . . . be deemed to have knowledge that payment cannot be made for such items or

services.” (emphasis added). There is no dispute that there was a significant change

between the 2014 LCD, which categorically denied coverage for TTFT, and the 2019 LCD,

which provides coverage for TTFT when certain criteria are satisfied. AR-004-005, 052-73.

                                         Page 10 of 13
    Case: 3:20-cv-00120-NBB-RP Doc #: 45 Filed: 08/28/20 11 of 13 PageID #: 1838




It is highly unlikely that an ALJ would deem Plaintiff to have knowledge that his TTFT

claim would be denied under the 2019 LCD, given a denial in different circumstances under

the 2014 LCD.3 And, even in the unlikely event that Plaintiff were held personally liable,

he could still appeal to federal court. Standing cannot be based upon the hypothetical, and

distinctly unlikely, possibility that the instant claim denial could influence the decision of a

judge to find Plaintiff personally liable at some unknown point in the future. See, e.g., Hull,

66 F. Supp. 3d at 282-83 (finding that plaintiff’s potential liability under section 1395pp(b)

was “wholly contingent upon the future acts or omissions of third parties” and failed to

establish an impending injury).

       Wilmoth also relies on the possibility that Novocure may try to use the denied claim

for the April 19, 2018 through June 19, 2018 dates of service as an excuse to send him an

ABN that will shift the risk of a future claim denial to him. Docket 44, p.3-5. While it is

true that Medicare claim processing rules provide that a supplier can shift the financial

risk of non-coverage to a beneficiary by issuing an ABN which gives advance written notice

of the specific reason why an item probably will not be covered, 42 C.F.R. § 411.404(b),

speculation about whether Novocure will do so, particularly in light of the alleged

subsequent claim payments and the revised LCD, is insufficient to satisfy Article III

standing requirements for Wilmoth’s current case. Whitmore, 495 U.S. at 155.

       In California Clinical Laboratory Ass’n v. Secretary of HHS, 104 F.Supp.3d 66

(D.D.C. May 20, 2015), a case involving a challenge under the Medicare Act to a LCD filed

by a provider and beneficiary, the Secretary moved to dismiss based on a lack of standing.

The court held that a statutorily-conferred right to file suit does not satisfy the injury-in-


3 Plaintiff’s “Exhibit A” should be stricken or disregarded, because it is outside the administrative
record and the Amended Complaint. See 42 U.S.C. § 405(g) (requiring review “upon the pleadings
and transcript of the record”). In addition, an ALJ decision regarding another beneficiary and TTFT
claims prior to the revised LCD is irrelevant.

                                            Page 11 of 13
      Case: 3:20-cv-00120-NBB-RP Doc #: 45 Filed: 08/28/20 12 of 13 PageID #: 1839




fact requirement for constitutional standing purposes unless it confers a substantive right

or entitlement. Id. at 76-78. The court gave FOIA as an example of a statute conferring

such a right, reasoning that anyone whose request for information is denied has been

injured-in-fact for standing purposes. Id. at 76. The court contrasted the right to file a

challenge to a LCD, which it deemed a procedural right. Id. Reasoning that because the

beneficiary plaintiffs had not been charged for any of the subject testing expenses, and

because they did not allege their physician would imminently order further clinical testing

(but, even if they had, they had not alleged there was a substantial probability that

Medicare would once again deny coverage), and because the plaintiffs did not allege that

they would receive a notice from the provider shifting the cost of future testing to them,

plaintiffs failed to allege they had suffered an injury-in-fact sufficient for satisfying Article

III standing requirements. Id. at 79-80.

         Similarly, Wilmoth has not alleged that he has ever actually been deprived of or

charged for TTFT treatment. He cannot establish that there is a substantial probability

that Medicare will deny any of his future TTFT claims because the revised LCD favors

coverage, and he has not alleged a claim denial since the subject claim. He does not allege

that he has received an ABN, so there is no viable basis for asserting future injury as a

result of the Secretary’s actions. As already stated, the speculative chain of possibilities

about the potential for future claim denials and possible ABNs is so tenuous that it cannot

satisfy Article III injury-in-fact standing requirements.

II.      Wilmoth Has Failed to State a Claim for Relief

         Wilmoth fails to state a claim for a violation of the Medicare Act because he has

alleged no injury. The subject claim was ordered to be paid by Novocure and Wilmoth has

no legal liability for the subject claim. Wilmoth has failed to state a claim based on a denial

of future benefits, as such an order would bypass the exhaustion requirements in 42 U.S.C.

                                          Page 12 of 13
       Case: 3:20-cv-00120-NBB-RP Doc #: 45 Filed: 08/28/20 13 of 13 PageID #: 1840




§ 405(g). Advisory opinions regarding future coverage are not permitted. Heckler v. Ringer,

466 U..S. 602, 621-622 (1984); Porzecanski v. Azar, 943 F.3d 472 (D.D.C. 2019) (denying

beneficiary’s claim for declaratory and injunctive relief regarding future Medicare claims on

the grounds the Medicare Act requires all claims to be channeled through the Medicare

claims process). Further, any order providing that an ALJ or the Secretary is collaterally

estopped by an earlier decision of the Secretary is nothing more than an impermissible end-

run around the exhaustion requirements in § 405(g) and the prohibition against advisory

opinions.

III.      Conclusion

          For these reasons, Wilmoth lacks standing to assert his claims and the allegations in

the Complaint fail to state a cognizable claim. These deficiencies cannot be cured. The

Complaint should be dismissed with prejudice.


                                                    William C. Lamar
                                                    United States Attorney

                                             By:    Stuart S. Davis (MSB #103224)
                                                    Assistant United States Attorney
                                                    Northern District of Mississippi
                                                    900 Jefferson Avenue
                                                    Oxford, Mississippi 38655
                                                    t: 662.234.3351
                                                    f: 662.234.3381
                                                    e: stuart.davis@usdoj.gov




                                          Page 13 of 13
